Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 09/27/2022 have been entered. Claims 1-3 and 7-13 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 are rejected as being vague and indefinite when it recites "the compound in which a ratio D1/D2 is 0.6 or lower includes a red colorant and an organic black colorant". However, none of compound in the present application as originally filed is a compound having a ratio D1/D2 being 0.6 or lower including a red colorant and an organic black (see examples and all the pigments and dye as used in the ink formulae, Table 1 and Table 2).  A claim, although clear on its face, may also indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty (See MPEP 2173.03). For the purpose of this office action, it is taken that the curable composition contains a coloring mixture include a compound having D1/D2 ratio being 0.6 or lower, a red colorant and an organic black colorant; in order to be consistent with the present specification (See [0036], [0213], PBK31, PBK 32 and black coloring material). Claims 2-3 and 7-12 are also rejected for depending from claim 1, thus inclusion of indefinite features.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-13 are rejected under 35 U.S.C. 103 as unpatentable over Takuya et al (US 2017/0190923, of record, ‘923 hereafter)  in view of Chiu et al (US 2017/0102610, ‘610 hereafter).
Regarding  claims 1-3, 7-9 and 13, ‘923 discloses a film formed from a curable composition comprising a coloring material include a near infrared absorbing colorant and a curable compound having contents satisfying instantly claimed range  ([0143], [0144], [0220], [0310]-[0314], [0390]-[0440], Table 1 and 3, resin and/or dispersion resin read upon curable compound), wherein the near infrared absorbing colorant represent by following chemical structure [0393]): 


    PNG
    media_image1.png
    591
    672
    media_image1.png
    Greyscale

The chemical structure is identical to chemical structure of the coloring material  used in the present application (See pigment 1 as in examples of the present application), which naturally has absorbance ratios of A/B, B/C, D1/D2 and maximum transmittance values satisfying instantly claimed ranges as recited in the present claims 1 and 13.  ‘932 also discloses that the curable composition comprises a polymerizable compound and a photoinitiator ([0223]-0225], [0251][026]). ‘932 discloses that the curable composition further includes one or more other colorants, including a red colorant or a blue colorant, in a preferred range of 1 to 15% by weight with respect to total coloring material, satisfying limitations as recited in the present claims 2 and 3 ([0153]-[0169]), but does not disclose that the composition also includes an organic black being perylene compound. However, ‘610 discloses a curable ink composition comprising a perylene compound being an organic black ([0005]-[0015], [0026], [0039]-[0042]) to make an infrared ray transmitting filter having low transmittance under visible wavelength and high transmittance under infrared wavelength ([0023], Table 3, [0121]). In light of these teachings, one of ordinary skill in the art would have used perylene compound as taught by ‘610, to modify the curable ink composition of ‘923, in order to render an ink composition having low transmittance under visible light and high transmittance under infrared wavelength. 
Regarding claims 10-12, modified ‘932 teaches all the limitations of claim 1, ‘932 also discloses an infrared transmitting filter, a solid image pickup element and an optical sensor comprising the film ([0314], [0337]-[0353]).

Response to Arguments
Applicant's arguments filed on 09/27/2022 have been fully considered but they are moot in view of the new ground of rejection in light of Applicant’s amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782